DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Suh Mun Jin (KR 20170044787) in view of Wilson (US 2014/0259920).
For claim 1, Suh Mun Jin discloses a modular plant cloning system, comprising: a plurality of plant holding devices (41); a plurality of plant holding device trays (40); one or more supporting frames (21); a fluid reservoir (81) configured to store fluid; wherein the fluid reservoir is disposed on a lower platform of the supporting frame;
a plurality of sprayer nozzles (61) configured to distribute fluid across plant cuttings disposed within the plant holding device tray;
a plurality of fluid lines (70,82) configured to transport fluid from the fluid reservoir to the sprayer nozzles;
wherein each fluid line of the plurality of fluid lines has a first end connected to the fluid reservoir and a second end connected to the sprayer nozzles;
a pump (see “DESCRIPTION-OF-EMBODIMENTS”) operably connected to each fluid line, the pump configured to drive fluid from the fluid reservoir to the sprayer nozzles; and
a plurality of lights (30) disposed above each plant holding device tray.
	Suh Mun Jin lacks a cooling element operably connected to the fluid reservoir, wherein the cooling element is configured to modify the temperature of the fluid stored in the fluid reservoir to a desired temperature.
Wilson teaches that it is old and well known in the art to provide a cooling element operably connected to the fluid reservoir, wherein the cooling element is configured to modify the temperature of the fluid stored in the fluid reservoir to a desired temperature (see [0114]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Suh Mun Jin so as to include the use of a cooling element, in a similar manner as taught in Wilson, in order to modify the temperature of the fluid stored in the fluid reservoir to a desired temperature.
For claim 2, Suh Mun Jin as modified by Wilson (emphasis on Suh Mun Jin) further disclose wherein the supporting frames further include a multi-tiered structure comprising a plurality of mounting points configured to secure plant holding device trays and a plurality of castor wheels (25) pivotally secured to a lower end of the supporting frame (see Figure 1).
	For claim 3, Suh Mun Jin as modified by Wilson disclose most of the claimed invention except for wherein the plurality of castor wheels is further configured to selectively lock the castor wheels to prevent rotation or movement.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Suh Mun Jin to have included lock castor wheels, since the Examiner takes Official Notice that providing wheels with lock thereon is an old and well known technique use throughout the art so as to prevent rotation and/or movement of the wheels.
	For claim 4, Suh Mun Jin as modified by Wilson (emphasis on Suh Mun Jin) further disclose wherein the plurality of lights (30) is operahly connected to a power source to provide illumination.
	For claim 5, Suh Mun Jin as modified by Wilson (emphasis on Suh Mun Jin) further disclose wherein the supporting frame further comprises one or more fasteners disposed in a linear configuration to removably secure multiple supporting frames to each other (110,111,101).
	For claim 6, Suh Mun Jin as modified by Wilson (emphasis on Suh Mun Jin) further disclose wherein the fluid reservoir (81) is configured to collect excess fluid dispensed by the sprayer nozzle through the plant holding device tray and return to the fluid reservoir in a closed loop (through members (70 and 82)).
	For claim 7, Suh Mun Jin as modified by Wilson (emphasis on Wilson) further disclose wherein the fluid reservoir is further comprising an activated charcoal filtration system coupled with the fluid lines between the pump and the plurality of sprayer nozzle (see [0189],[0190]).

Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	The prior art Martin (US 2928211) disclose a plant system having  plants holding devices, plant holding device trays, supporting frames, fluid reservoir, liquid supply system, a pump, and lights.
	The prior art Fok et al. (US 2012/0054061) disclose a plant system having plants holding devices, plant holding device trays, supporting frames, fluid reservoir, liquid supply system, and lights.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644